ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
Appellant urges that we were in error in not considering his objections and exceptions to the court’s charge, which he says in his motion were timely presented to the court. No formal bill of exception appears raising this question. Appellant must then rely upon his “objections and exceptions” to the charge. Several pages of objections signed by appellant’s counsel ap*589pear in the transcript, with the notation that they were overruled “except as given in the amended charge.” This notation contains no certificate by the trial court that the same were presented to him before the charge was read to- the jury. Such certificate is requisite. Gonzales v. State, 150 Tex. Cr. R. 329, 200 S. W. 2d 827.
The charge as it was written before the amendments does not appear in the transcript and therefore we have no way of knowing in what manner it was corrected or amended in the final draft that was read to the jury.
Certain further objections and requested charges appear in the transcript which show to have been filed in the court two days after the verdict of the jury. They cannot be considered.
Remaining convinced that we disposed of this cause properly, the motion for rehearing is overruled.